          Case 2:13-cr-00487-GAM Document 189 Filed 12/16/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                              :
                                                      :
                               v.                     :               CRIMINAL ACTION
                                                      :               No. 13-487-1
CLIFTON MCLEAN                                        :               CIVIL ACTION
                                                      :               No. 19-4090


McHUGH, J.                                                                    December 16, 2020


                                        MEMORANDUM

        Defendant Clifton McClean was convicted of Hobbs Act robbery, drug offenses, unlawful

possession of a firearm, and carrying a firearm in relation to drug trafficking and a crime of

violence. The conviction arose out of a so-called “stash house sting” operation, where an

undercover agent approaches a suspect and presents the opportunity to participate in an armed

robbery the object of which would be to steal a large quantity of drugs. His direct appeal was

denied, and he is now before the Court with a pro se motion for relief under 28 U.S.C. §2255.

The challenges he brings lack merit, and his motion will therefore be denied.

   I.       Rehaif Claim

         Mr. Mclean challenges his conviction under § 922(g)(1) for possession of a firearm by a

felon, relying on the Supreme Court’s decision in Rehaif v. United States, 139 S. Ct. 2191

(2019). There, the Supreme Court concluded that, in enacting § 922(g), Congress required the

Government to prove that the defendant knowingly possessed a firearm and that he knew of the

legal status that made such possession unlawful. Id. at 2195. Mr. Mclean appears to claim that

he was unaware of his status as a felon at the time of the offense.
         Case 2:13-cr-00487-GAM Document 189 Filed 12/16/20 Page 2 of 6




       Notably, Defendant did not raise this claim at trial or on appeal, and it is procedurally

defaulted unless he fits within an exception. To prevail, he must show both “cause” for the

default and “actual prejudice.” Bousley v. United States, 523 U.S. 614, 622 (1998). It is of little

consequence that the argument that prevailed in Rehaif had previously been denied by circuit

courts. As the Supreme Court stated in Bousley, “futility cannot constitute cause if it means

simply that a claim was unacceptable to that particular court at that particular time,” id. at 623,

unless the “claim ‘is so novel that its legal basis is not reasonably available to counsel.” Id. at

622 (quoting Reed v. Ross, 468 U.S. 1, 16 (1984)). Here, it cannot be said that the question in

Rehaif was novel where it was repeatedly litigated in circuit courts. See United States v. Rehaif,

888 F.3d 1138, 1144 (11th Cir. 2018), rev’d Rehaif v. United States, 139 S. Ct. 2191 (2019).

       Nor does ineffective assistance of counsel suffice to excuse the default, as counsel is not

expected to foresee every change in the law. See United States v. Doe, 810 F.3d 132, 154 (3d

Cir. 2015); Sistrunk v. Vaughn, 96 F.3d 666, 670-71 (3d Cir. 1996). As stated by the Supreme

Court in the context of § 2254, “it will often be the case that even the most informed counsel will

fail to anticipate a state appellate court's willingness to reconsider a prior holding or will

underestimate the likelihood that a federal habeas court will repudiate an established state rule.”

Smith v. Murray, 477 U.S. 527, 536 (1986) (internal citation omitted). However, “as Strickland

v. Washington made clear, ‘[a] fair assessment of attorney performance requires that every effort

be made to eliminate the distorting effects of hindsight, to reconstruct the circumstances of

counsel's challenged conduct, and to evaluate the conduct from counsel's perspective at the

time.’” Id. Without more, I cannot find that counsel was ineffective in Defendant’s case.
          Case 2:13-cr-00487-GAM Document 189 Filed 12/16/20 Page 3 of 6




         The remaining question then is whether Mr. Mclean can prevail under the doctrine of

“actual innocence.” Bousley, 523 U.S. at 623. This would require him to show that it was “more

likely than not that no reasonable juror would have convicted him.” Schlup v. Delo, 513 U.S.

298, 327 (1995). In Bousley, the Supreme Court made clear that this standard takes into account

the Government’s ability to prove the required element of the charge. 523 U.S. at 623-24.

Rehaif requires only proof that the defendant knew his status as a person previously convicted of

a crime punishable by more than a year in prison; it does not require proof that the defendant

knew that his firearm possession was illegal. 139 S. Ct. at 2196. In this case, the presentence

report established that in 2003, McLean was convicted in Luzerne County of three separate

felony offenses of possession with intent to deliver a controlled substance. He received

consecutive sentences in these cases – 1 to 2 years in two of the cases, and 3 to 6 years in the

third – which added up to an aggregate term of 5 to 10 years. He was in prison for over four

years, until October 15, 2007. PSR ¶¶ 44, 45, 47. Thus, Mr. McLean not only knew that he was

previously convicted of a crime punishable by more than one year in prison, as required by

Rehaif, but he indisputably actually served many years in prison as a result of his felony

convictions. On this record, he can hardly show that he was unaware of his felon status, and thus

cannot establish actual innocence under the Rehaif standard. 139 S. Ct. at 2196.

   II.      924(c) Conviction

         Mr. McLean challenges his conviction under 18 U.S.C. § 924(c) (Count Five), following

United States v. Davis, 139 S. Ct. 2319 (2019), a decision that invalidated part of the definition

in Section 924(c) of predicate offenses. Mr. Mclean is correct that in this case part of the

instruction to the jury as to predicate offenses were erroneous under Davis.
           Case 2:13-cr-00487-GAM Document 189 Filed 12/16/20 Page 4 of 6




          There is, however, no need to explore the intricacies of these issues. The case is before

me on collateral review. The standard is whether the flaw in the instructions “had substantial and

injurious effect or influence in determining the jury's verdict.” Brecht v. Abrahamson, 507 U.S.

619, 623, 113 S.Ct. 1710, (1993). In this case it did not. That is because a conviction under

§924(c) can be supported either by a crime of violence or a drug trafficking offense. The jury

here convicted Mr. Mclean of an attempt to possess with intent to distribute five kilograms or

more of cocaine in connection with the stash house robbery for which he was carrying a gun.

Given that finding of guilt beyond a reasonable doubt, any error in the instructions as to the

Hobbs Act is irrelevant, because the requirements of Section 924(c) were indisputably met by his

conviction on the drug offense.




   III.      Ineffective assistance – hearsay

   Mr. Mclean argues that is counsel was ineffective in failing to object to testimony from the

Government’s case agent that his confidential informant that “was looking for something to get

into, something to that effect, like he was looking for something to take.” The prosecution did

not make any further reference to this statement, and at trial it was clearly offered as background

to explain how Mclean became the focus of further investigation. Had counsel objected, I would

undoubtedly have given a cautionary instruction that the content itself was hearsay, and it should

only be considered by the jury as an explanation for how the undercover operation developed.

But counsel’s failure to object hardly warrants setting aside the verdict.

          Under Strickland v. Washington, 466 U.S. 668 (1984), a defendant must establish

prejudice stemming from counsel’s inadequacy. Here, the Government does not overstate the
         Case 2:13-cr-00487-GAM Document 189 Filed 12/16/20 Page 5 of 6




record in referring to an “avalanche” of evidence, ECF 187. P. 14, by virtue of the fact that the

case arose out of a “sting” operation, so that there is audiotape and videotape to prove virtually

every essential element of the crime. Defendant’s interest in “something to take” was repeatedly

established through his own words captured by the undercover agent. There was no conceivable

prejudice arising out of the agent’s introductory comments about the investigation when the

evidence of guilt was so overwhelming.

   IV.     Multiplicity of Counts

   Finally, Mr. Mclean argues that his trial counsel was ineffective in not objecting to the

imposition of multiple punishments for attempt and conspiracy. Specifically, he argues that

conspiracy and attempt are merely alternative means of violating 18 U.S.C. § 1951 (the Hobbs

Act) and 21 U.S.C. § 846 (drug trafficking).

   I recently considered and rejected a similar argument in United States v. Irving, 316 F. Supp.

3d 879, 894 (E.D. Pa. 2018). I reasoned that “the elements of conspiracy require proof of ‘a unity

of purpose between the alleged conspirators, an intent to achieve a common goal, and an

agreement to work together toward that goal.’ United States v. Gibbs, 190 F.3d 188, 197 (3d Cir.

1999) (emphasis added) (citing 21 U.S.C. § 846). Attempt, on the other hand, ‘requires the

specific intent to commit a crime . . . and a substantial step towards the commission of that

crime.’ United States v. Pavulak, 700 F.3d 651, 669 (3d Cir. 2012) (emphasis added). Each

requires proof of an element that the other does not, and each is therefore separately punishable.”

The Government has cited cases from other circuits reaching the same result. United States v.

Crowder, 588 F.3d 929, 939 (7th Cir. 2009); United States v. Boykins, 966 F.2d 1240, 1245 (8th

Cir. 1992); United States v. Barrett, 933 F.2d 355, 360-61 (6th Cir.1991); United States v.

Savaiano, 843 F.2d 1280, 1293 (10th Cir. 1988). See also United States v. Farhane, 634 F.3d
           Case 2:13-cr-00487-GAM Document 189 Filed 12/16/20 Page 6 of 6




127, 153 (2d Cir. 2011) (finding that conspiracy and attempt are separate under the Blockburger

test). The same analysis applies here.

    Moreover, the Government is correct that because of the way in which I structured Mr.

Mclean’s sentence, with all the terms except one running concurrently, eliminating the sentences

he challenges here would not have any practical effect on the overall length of his sentence. 1

    For these reasons, Mr. Mclean has not established any entitlement to relief. An order

follows.




                                                               /s/ Gerald Austin McHugh
                                                               United States District Judge




1
 In fact, I refused to impose one mandator minimum term on the ground that to do so would violate
principles of substantive due process. 199 F. Supp. 3d 926 (E.D.Pa. 2016)
